Exhibit 10.3

LEAK-OUT AGREEMENT

August 23, 2019  

This agreement (the "Leak-Out Agreement") is being delivered to you in
connection with an understanding by and between Seelos Therapeutics, Inc., a
Nevada corporation (the "Company"), and the person or persons named on the
signature pages hereto (collectively, the "Holder").

Reference is hereby made to (a) the Securities Purchase Agreement, dated August
23, 2019, by and among the Company and the Holder (the "Purchase Agreement") in
connection with the offering (the "Offering") of the Company, pursuant to which
the Holder and certain other purchasers acquired (i) shares of Common Stock of
the Company ("Shares") and (ii) warrants of the Company to purchase Shares, the
"Common Warrants," and together with the Shares, the "Securities") and (b) with
respect to the Shares, the registration statement on Form S-3 (File No.
333-221285) ("Registration Statement"). Capitalized terms not defined herein
shall have the meaning as set forth in the Purchase Agreement, unless otherwise
set forth herein.

The Company is requiring each investor which purchases Securities in the
Offering to execute an agreement substantially similar to this Leak-Out
Agreement.

The Holder agrees solely with the Company that from the public announcement of
the Offering and ending at 4:00 pm (New York City time) on September 20, 2019
(such period, the "Restricted Period"), neither the Holder, nor any affiliate of
such Holder which (x) had or has knowledge of the transactions contemplated by
the Purchase Agreement, (y) has or shares discretion relating to such Holder's
investments or trading or information concerning such Holder's investments,
including in respect of the Securities, or (z) is subject to such Holder's
review or input concerning such affiliate's investments or trading (together,
the "Holder's Trading Affiliates"), collectively, shall sell, dispose or
otherwise transfer, directly or indirectly, (including, without limitation, any
sales, short sales, swaps or any derivative transactions that would be
equivalent to any sales or short positions) on any Trading Day during the
Restricted Period (any such date, a "Date of Determination"), shares of Common
Stock of the Company, or shares of common stock of the Company underlying any
Common Stock Equivalents (as defined in the Purchase Agreement), held by the
Holder on the date hereof, as well as the shares of Common Stock of the Company
issuable upon exercise of the Common Warrants (collectively, the "Restricted
Securities"), in an amount representing more than ___%1 of the trading volume of
Common Stock as reported by Bloomberg, LP on each applicable Date of
Determination ("Leak-Out Percentage"); provided, that the foregoing restriction
shall not apply to any actual "long" (as defined in Regulation SHO of the
Securities Exchange Act of 1934, as amended) sales by the Holder or any of the
Holder's Trading Affiliates at a price greater than $3.00 (in each case, as
adjusted for stock splits, stock dividends, stock combinations,
recapitalizations or other similar events occurring after the date hereof)
provided, further, the

_____________________
1 Pro rata portion of 35% among investors executing Leak-Out Agreements, based
on Subscription Amount.

--------------------------------------------------------------------------------



foregoing restriction shall not apply to any actual "long" sales of shares of
Common Stock purchased in open market transactions by the Holder or any of the
Holder's Trading Affiliates during the Restricted Period.

Notwithstanding anything herein to the contrary, during the Restricted Period,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
any Restricted Securities to any Person (an "Assignee") in a transaction which
does not need to be reported on the consolidated tape on the Principal Market,
without complying with (or otherwise limited by) the restrictions set forth in
this Leak-Out Agreement; provided, that as a condition to any such sale or
transfer an authorized signatory of the Company and such Assignee duly execute
and deliver a leak-out agreement in the form of this Leak-Out Agreement (an
"Assignee Agreement", and each such transfer a "Permitted Transfer") and,
subsequent to a Permitted Transfer, sales of the Holder and the Holder's Trading
Affiliates and all Assignees (other than any such sales that constitute
Permitted Transfers) shall be aggregated for all purposes of this Leak-Out
Agreement and all Assignee Agreements.

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing and shall
be given in accordance with the terms of the Purchase Agreement.

This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto.

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

All questions concerning the construction, validity, enforcement and
interpretation of this Leak-Out Agreement shall be governed by Sections 5.9 and
Section 5.20 of the Purchase Agreement.

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this Leak-Out Agreement, the other party or parties
hereto may not have an adequate remedy at law for money damages in the event
that this Leak-Out Agreement has not been performed in accordance with its
terms, and therefore agrees that such other party or parties shall be entitled
to seek specific enforcement of the terms hereof in addition to any other remedy
it may seek, at law or in equity.

--------------------------------------------------------------------------------



The obligations of the Holder under this Leak-Out Agreement are several and not
joint with the obligations of any other holder of any of the Securities issued
under the Purchase Agreement (each, an "Other Holder") or any other holder of
any of the Securities issued under the Registration Statement that is not a
signatory to the Purchase Agreement (each, a "Prospectus Purchaser Other
Holder") under any other agreement, and the Holder shall not be responsible in
any way for the performance of the obligations of any Other Holder or any
Prospectus Purchaser Other Holder under any such other agreement. Nothing
contained in this Leak-Out Agreement or in any other agreement, and no action
taken by the Holder pursuant hereto, shall be deemed to constitute the Holder
and Other Holders or any Prospectus Purchaser Other Holder as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holder and the Other Holders or any Prospectus Purchaser
Other Holder are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Leak-Out Agreement or any
other agreement and the Company acknowledges that the Holder and the Other
Holders or any Prospectus Purchaser Other Holder are not acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Leak-Out Agreement or any other agreement. The Company and the Holder
confirm that the Holder has independently participated in the negotiation of the
transactions contemplated hereby with the advice of its own counsel and
advisors. The Holder shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Leak-Out
Agreement, and it shall not be necessary for any Other Holder or any Prospectus
Purchaser Other Holder to be joined as an additional party in any proceeding for
such purpose.

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that none of the terms offered to any
Other Holder or any Prospectus Purchaser Other Holder with respect to any
restrictions on the sale of Securities, including any other agreements
substantially in the form of this Leak-Out Agreement (or any amendment,
modification, waiver or release thereof) (each a "Settlement Document"), is or
will be more favorable to such Other Holder than those of the Holder and this
Leak-Out Agreement, and the Company agrees to use reasonable best efforts to
enforce the terms of any Settlement Document. If, and whenever on or after the
date hereof, the Company enters into a Settlement Document with terms that are
materially different from this Leak-Out Agreement, then (i) the Company shall
provide notice thereof to the Holder promptly following the occurrence thereof
and (ii) the terms and conditions of this Leak-Out Agreement shall be, without
any further action by the Holder or the Company, automatically amended and
modified in an economically and legally equivalent manner such that the Holder
shall receive the benefit of the more favorable terms and/or conditions (as the
case may be) set forth in such Settlement Document, provided that upon written
notice to the Company at any time the Holder may elect not to accept the benefit
of any such amended or modified term or condition, in which event the term or
condition contained in this Leak-Out Agreement shall apply to the Holder as it
was in effect immediately prior to such amendment or modification as if such
amendment or modification never occurred with respect to the Holder. The
provisions of this paragraph shall apply similarly and equally to each
Settlement Document.

[The remainder of the page is intentionally left blank]

--------------------------------------------------------------------------------



The parties hereto have executed this Leak-Out Agreement as of the date first
set forth above.

Sincerely,

SEELOS THERAPEUTICS, INC.



 

By: _____________________
     Name: Raj Mehra, Ph.D.
     Title: President and Chief Financial Officer

AGREED TO AND ACCEPTED:

"HOLDER"

 

__________________

 

By: ____________________
     Name:
     Title:

 

 

 

--------------------------------------------------------------------------------

 